Title: To George Washington from Major General Nathanael Greene, 27 November 1777
From: Greene, Nathanael
To: Washington, George



Dr Sir
Mount Holly [N.J.] Nov. 27. 1777

Your favor of yesterday I receivd last Night about 12 OClock—The greater part of the troops returnd to this place last Night and marched early this morning to cross the Delaware—I staid at Haddenfield my self with General McDougals division to give the necessary Orders to the Militia—I have left the riffle Corps at Haddenfield and Capt. Lees

troop of light Horse to encourage the Militia and awe the enemy, to prevent their coming out in small parties—Col. Olney had orders to make an attack upon their Piquet this morning but they drew them in so close to their main body and there being but one road he could not effect it—their Piquet consisted of about 300 men. I am much afraid the withdrawing the troops will greatly alarm the Country—Any position below this with any considerable force would be very dangerous. the country is so exceedingly intersected with creeks, and lies so contiguous to Philadelphia—I think any body of troops may be surprisd from the city at haddenfield in five hours and at almost any place in its neighbourhood.
The Hospitals will be in some danger at Burlington, Brudenton & Princetown if all the troops are withdrawn from this state, but if the sick were orderd to be immediately removd it would still increase the alarm in the country, for which reason I would risque what are there at present and order the Director General not to send any more there.
I shall set out immediately for Burlington—I have given Lt Col. Abell orders to procure Waggons and send off all the spare ammunition to Huntindon the heavy cannon to Bordenton—At my arrival at Burlington I will enquire of the Comodore respecting the matters by you directed.
General McDougals division will quarter here to Night and march at five in the morning for Burlington—I think there are as many troops gone forward as will be able to get over today.
I shall push on the troops as fast as possible without injuring their healths—I sent forward one of my Aids to Burlington early this morning to supertend the embarkation of the troops & baggage. I am with sincere regard & due respect your Excellencies most Obedient Sert

N. G⟨re⟩ene

